Case 1:18-cv-00949-FB-SJB Document 27 Filed 02/12/19 Page 1 of 1 PagelD #: 473

HUNTON ANDREWS KURTH LLP
200 PARK AVENUE
NEW YORK, NY 10166-0005
ANDREWS KURTH

TEL 212+ 309+ 1000
FAX 212 * 309° 1100

RYAN A. BECKER
DIRECT DIAL: 212 * 309 » 1055
EMAIL: rbecker@HuntonAK.com

February 12, 2019 FILE NO: 53269.001048

Via ECF

Senior Judge Frederic Block
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: _Ezell v. Ocwen Loan Servicing, LLC, No. 1:18-cv-00949 (E.D.N.Y.)

Your Honor:

This firm represents Defendant Ocwen Loan Servicing, LLC in the matter in caption.
I write regarding Your Honor’s February 6, 2019 minute entry requesting a proposed briefing
schedule for a 12(b)(1) motion to dismiss Plaintiffs’ Second Amended Complaint (DE 14),
which was filed on July 4, 2018.

The parties conferred regarding the briefing schedule and respectfully propose the
following agreed-upon schedule:

e Ocwen’s deadline to move to dismiss to Second Amended Complaint: March 5,
2019;

e Plaintiffs’ deadline to oppose Ocwen’s motion to dismiss: March 26, 2019: and
e Ocwen’s deadline to reply: April 9, 2019.
Thank you for the Court’s time and consideration.

Respectfully submitted,

Byer Ms Gee

Ryan A. Becker

cc: All counsel of record (via ECF)

ATLANTA AUSTIN BANGKOK BENING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI] HOUSTON LONDON LOS ANGELES
MIAMI NEW YORK NORFOLK RALEIGH/DURHAM RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON. DC

www. HuntanAK.com
